Citation Nr: 1030701	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from July 2002 to April 2004, 
including service in the Persian Gulf from January to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In March 2009, the Board remanded the claim for an additional 
examination and readjudication in light of the Board's holding 
that the Veteran's service-connected PTSD should be rated as 70 
percent disabling.  As the Veteran was afforded an examination in 
June 2009 and the RO readjudicated the claim in a May 2010 
supplemental statement of the case, it complied with the Board's 
remand instructions, and another remand is unnecessary.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; and tinea 
cruris of the hands, feet and inner thighs, evaluated as 
noncompensable.  His combined disability rating is 70 percent.

2.  The Veteran's service connected disabilities do not render 
him unable to obtain and maintain substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2004 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claim for a TDIU. This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
by means of letters dated in March 2006 and April 2009.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded a June 
2009 VA examination as to whether his service-connected PTSD 
rendered him unemployable.  This examination was adequate 
because, as discussed below, the examiner specifically addressed 
whether the Veteran was unemployable due to his PTSD and the 
reasons for this conclusion were apparent from the examination 
report.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a TDIU is thus ready to be 
considered on the merits.

Analysis

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of his service- connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when 
it is established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining or obtaining 
of substantially gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one service-connected disability, it must be 
ratable at 60 percent or more to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there must be at least one disability ratable at 40 
percent or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful occupation as 
the result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 
Fed. Reg. 2,317 (1992).  Moreover, being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  See Roberson v. Principi, 251 F.3d 1378 (Fed 
Cir. 2001) ("While the term 'substantially gainful occupation' 
may not set a clear numerical standard for determining TDIU, it 
does indicate an amount less than 100 percent").

To prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor that places the claimant in a 
different position than other Veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
particular Veteran is capable of performing the physical and 
mental acts required by employment, not whether that Veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In discussing the unemployability criteria, the Court, in Moore 
v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that 
the unemployability question, i.e., the ability or inability to 
engage in substantial gainful activity, must be looked at in a 
practical manner, and that the thrust of the inquiry was whether 
a particular job was realistically within the capabilities, both 
physical and mental, of the Veteran involved.

In this case, the Veteran's service-connected disabilities 
include PTSD, evaluated as 70 percent disabling; and tinea cruris 
of the hands, feet and inner thighs, evaluated as noncompensable.  
His combined rating is 70 percent.  Accordingly, the Veteran 
meets the schedular criteria for a TDIU set forth in 38 C.F.R. 
§ 4.16(a).

In his appeal, the Veteran argued that he is unemployable due to 
his PTSD.  He noted that the criteria for a 70 percent rating 
include occupational impairment.  He stated that he has homicidal 
ideation towards those who irritate him, has problems with 
concentration and controlling his temper, and, thus, his PTSD 
renders him unemployable.  The Veteran is competent to testify as 
to his observations of his own psychiatric symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  Therefore, the Veteran's description 
of his psychiatric symptoms and conclusion that they render him 
unemployable must be considered as evidence in support of his 
claim for a TDIU.  This evidence must, however, be weighed 
against the other evidence of record.  Jandreau, 492 F.3d at 
1377; Buchanan, 451 F.3d at 1336.

An August 2004 VA treatment note indicated that the Veteran had a 
GED and was attending welding school.  The April 2007 VA PTSD 
examination report indicates that the Veteran had attempted to 
attend college in 2004 (possibly welding school) and had last 
worked at a CWT position at the Tuscaloosa, VAMC in 2005.  At 
that time, the Veteran was unemployed.  The examiner summarized 
that the Veteran related that he was unemployed due to his anger 
and inability to get along with other; however, the examiner 
opined that it was more likely than not that the Veteran's 
difficulties with impulse control were primarily attributable to 
a personality disorder.  The Veteran was diagnosed as having 
chronic PTSD, with symptoms ranging from moderate to moderately 
severe intensity and he was assigned a GAF score of 50.

Further, an April 2005 VA examination report states that the 
Veteran reported that he lost three or four days a month of work 
because he "just did not have the strength to go to work because 
of his depression."

In June 2009, the Veteran was afforded a VA examination to 
determine whether his service-connected PTSD rendered him 
unemployable.  At that time, the Veteran was employed in 
landscaping.  He had been employed in this field from two to five 
years.  The diagnosis was chronic moderate PTSD, borderline 
personality disorder, and the GAF score was 51.  The examiner 
opined that the Veteran's PTSD resulted in moderate social and 
occupational impairment.  He was moderately impaired in his 
ability to engage in physical and sedentary employment due to his 
PTSD. At that time, the Veteran was held to be functioning well 
without medication.  Although the Veteran's PTSD symptoms of 
irritability, sleep disturbance and avoidance behaviors reduced 
his reliability and productivity, they did not result in total 
occupational and social impairment.  

Based on the above, the Board finds that the weight of the 
evidence is against a TDIU.  The Veteran's statement that the 70 
percent rating for PTSD indicated occupational impairment does 
not warrant a different conclusion, because this is one of the 
rating criteria for a 70 percent rating for PTSD and does not 
distinguish the Veteran from other Veterans receiving the same 
rating, and is therefore not a factor that places him in a 
different position than other Veterans with the same disability 
rating.  Moreover, the fact that the Veteran asserts that his 
PTSD negatively impacts his employment, does not itself warrant a 
TDIU.  Difficulty in employment due to PTSD is not enough to 
warrant a TDIU, as the 70 percent rating for PTSD is itself a 
recognition that the PTSD makes it difficult to obtain and keep 
employment.  Moreover, the Veteran is currently employed on a 
part-time basis. 

In sum, the Veteran's current employment status as well as the 
probative value of the medical evidence of the moderately severe 
nature of his PTSD shows that he is currently working on a part-
time basis and thus the Board finds that the preponderance of the 
evidence establishes that he is not unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a TDIU.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to a service-connected disability 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


